ON REHEARING
PER CURIAM.
The appellees’ motion for rehearing is granted and our opinion of January 30,1979 is withdrawn.
It is the judgment of this court that the trial court order dismissing Commercial Union Insurance Company as a party defend*361ant be reversed and the cause remanded for further proceedings on the authority of Markert v. Johnston, 367 So.2d 1003 (Fla.1978); Shingleton v. Bussey, 223 So.2d 713 (Fla.1969). The trial court order dismissing the claims of the minor plaintiffs, however, is affirmed. Clark v. Suncoast Hospital, Inc., 338 So.2d 1117 (Fla.2d DCA 1976).